Case 2:20-cv-00237-JDL Document 40 Filed 07/21/21 Page 1 of 3              PageID #: 566




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


ED FRIEDMAN,                              )
                                          )
       Plaintiff                          )
                                          )
v.                                        )      2:20-cv-00237-JDL
                                          )
CENTRAL MAINE POWER                       )
COMPANY,                                  )
                                          )
       Defendant                          )

                         AMENDED SCHEDULING ORDER

       This matter is before the Court on Defendant’s Objection to Scheduling Order (ECF

No. 34). The objection, construed as a motion to amend the scheduling order, is granted

in part. The Court amends the Scheduling Order as follows:

       Deadline for Initial Disclosure Pursuant to Fed.R.Civ.P.26(a)(1): August 6, 2021.

       Deadline for Amendment of the Pleadings and Joinder of Parties: August 20, 2021.

       Plaintiff shall designate experts required to be disclosed by Fed.R.Civ.P.

26(a)(2)(A) (including treating physicians and other non-retained or specially employed

experts) and, with respect to each of them, provide a complete statement of all opinions to

be expressed and the basis and reasons therefor by: November 1, 2021.

       Defendant shall designate experts required to be disclosed by Fed.R.Civ.P.

26(a)(2)(A) (including treating physicians and other non-retained or specially employed

experts) and, with respect to each of them, provide a complete statement of all opinions to

be expressed and the basis and reasons therefor by: December 3, 2021.
Case 2:20-cv-00237-JDL Document 40 Filed 07/21/21 Page 2 of 3                         PageID #: 567




       If the expert is retained or specially employed to provide expert testimony in the

case or the expert’s duties as an employee of a party regularly involve giving expert

testimony, the disclosure shall also include the other categories of information specified in

Fed.R.Civ.P. 26(a)(2)(B). All required information may, but need not, be provided in the

form of a written report prepared and signed by the expert.

       Deadline to Complete Discovery: December 31, 2021.

       Counsel are advised that absent some excusable circumstance, discovery initiatives

must be undertaken so that the response of the opposing party is filed prior to the discovery

deadline.

       Defendant shall serve its responses to Plaintiff’s outstanding written discovery on

or before September 10, 2021.

       Deadline to file Notice of Intent to file Motion for Summary Judgment and Need

for a Pre-Filing Conference Pursuant to Local Rule 56(h): January 7, 2022.

       Deadline for Filing of All Dispositive Motions and All Daubert and Kumho

Motions1 Challenging Expert Witnesses with Supporting Memoranda: January 21, 2022.

       Expected Trial Date: This case shall be ready for trial by March 1, 2022.

       Further Matters in Aid of Disposition: Plaintiff shall make a written settlement

demand upon Defendant by September 2, 2021. Defendant shall respond in writing by

September 16, 2021.



1
 Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993); Kumho Tire Co. v. Carmichael, 526
U.S. 137 (1999). Such motions shall include any challenges to lack of qualifications, scope of testimony
and any other issues addressed by these decisions.


                                                   2
Case 2:20-cv-00237-JDL Document 40 Filed 07/21/21 Page 3 of 3   PageID #: 568




                                  /s/ John C. Nivison
Dated: July 21, 2021              U.S. Magistrate Judge




                                     3
